James R. Cooper, Judge. The appellant in this criminal case was convicted of delivery of cocaine and sentenced to thirty years in the Arkansas Department of Correction. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(j) of the Rules of the Arkansas Supreme Court and Court of Appeals, the appellant’s counsel has filed a motion to withdraw on the grounds that the appeal is without merit. This motion was accompanied by a brief referring to everything in the record that might arguably support an appeal. The Clerk of this Court furnished the appellant with a copy of his counsel’s brief and notified him of his right to file a pro se brief within thirty days. The appellant did not file a brief. The State concurs that the appellant’s counsel has complied with Rule 4-3(j) and that the appeal is without merit.  There were no objections or rulings at trial decided adversely to the appellant. Therefore, from our review of the record and the briefs presented to this Court, we find compliance with Rule 4-3(j) of the Rules of the Arkansas Supreme Court and the Court of Appeals, and that the appeal is without merit. Accordingly, counsel’s motion to be relieved is granted and the judgment of conviction is affirmed. Pittman and Mayfield, JJ., concur.